Burr, J.
(dissehting):
I dissent. If the master was not negligent for failing to provide a safe place to work, the superintendent was under no obligation to inspect and see whether it was safe. The degree of care required of a superintendent is no higher than that required of the master. It possibly may be that this case does not fall within the doctrine of Citrone v. O'Rourke Engineering Const. Co. (188 N. Y. 339), but plaintiff’s counsel, to avoid a possible exception, conceded that it did. When he conceded that, he conceded away his case, and plaintiff should have been nonsuited. It is impossible to tell under what rule the jury acted.